COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Clements
Argued at Richmond, Virginia


ORVILLE L. DEMPSEY
                                           MEMORANDUM OPINION* BY
v.   Record No. 0086-01-2               JUDGE JEAN HARRISON CLEMENTS
                                             NOVEMBER 27, 2001
HENRICO (COUNTY OF) FIRE


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Gregory S. Hooe (Brenner, Evans & Yoffy,
          P.C., on brief), for appellant.

          Michael P. Del Bueno (Ralph L. Whitt, Jr.;
          Whitt & Associates, on brief), for appellee.


     Orville L. Dempsey (claimant) appeals the decision of the

Workers' Compensation Commission (commission) denying his claim

for medical benefits from Henrico County Fire (employer).     He

contends the full commission erred in finding that his

precautionary medical treatment for possible tuberculosis was

not causally related to the tuberculin skin test he was given as

part of his required annual physical because (1) the evidence

did not support such a finding and (2) employer did not preserve

for review by the full commission the specific issue of

causation relevant to this case.    Finding no error, we affirm

the commission's decision.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
        As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the

proceedings as necessary to the parties' understanding of the

disposition of this appeal.

                       I.   EVIDENCE OF CAUSATION

        Claimant contends the evidence presented was sufficient to

establish that the precautionary medical treatment he received for

possible tuberculosis was causally related to the tuberculin

injection he was given in conjunction with his employment.       Thus,

claimant concludes the commission erred in finding there was no

causal relationship between his medical treatment and the

compensable injury he suffered as a result of the tuberculin skin

test.

        In reviewing the commission's decision, we view the evidence

in the light most favorable to employer, the party prevailing

before the commission.      See Allen & Rocks, Inc. v. Briggs, 28
Va. App. 662, 672, 508 S.E.2d 335, 340 (1998).      To recover the

costs of medical treatment, claimant must prove, inter alia,

that the medical treatment was causally related to the

work-related injury.     See Volvo White Truck Corp. v. Hedge, 1
Va. App. 195, 199, 336 S.E.2d 903, 906 (1985).      The commission's

determination of causation is a finding of fact.      American

Filtrona Co. v. Hanford, 16 Va. App. 159, 165, 428 S.E.2d 511,

                                  - 2 -
515 (1993).      The factual findings of the commission are

conclusive and binding on appeal if supported by credible

evidence in the record.       Southern Iron Works, Inc. v. Wallace,

16 Va. App. 131, 134, 428 S.E.2d 32, 34 (1993).

       Here, the underlying facts and circumstances are not in

dispute.      On June 17, 1999, claimant, a firefighter, received as

part of his required annual physical examination a skin test for

tuberculosis consisting of a tuberculin injection in his left

arm.       The next day, claimant's left arm began to swell and turn

red.       On June 21, 1999, claimant sought medical care from his

employee healthcare provider, who, upon examining his arm,

referred him to his family physician for evaluation of a

questionably positive tuberculin test.

       Claimant's family physician, Dr. John Hoffman, examined

claimant on June 23, 1999 and gave him a chest x-ray.      He noted

that claimant's lungs were clear 1 but also noted that, because it

was greater than ten millimeters, the swelling in claimant's arm

could be indicative of a positive reaction to the tuberculin

skin test.      After consulting with the staff of the University of

Virginia Hospital, Dr. Hoffman prescribed a six-month treatment

for possible tuberculosis as a precautionary measure.      He placed

claimant on the medication Asinusid for six months and ordered

       1
       The June 24, 1999 radiology report of claimant's June 23,
1999 chest x-ray confirmed that claimant's lungs were "clear of
acute disease."
                              - 3 -
monthly blood tests to check the medication's effect on his

liver function.   At no time was claimant diagnosed with

tuberculosis.

     On August 31, 1999, claimant filed a claim with the

commission seeking to recover his medical expenses for the

six-month prophylactic treatment, which arose, he alleged, from

his June 21, 1999 work-related injury.   The commission found

that claimant's adverse reaction to the tuberculin injection

—- the swelling and redness —- was a compensable work-related

injury but concluded that the treatment for which claimant

sought medical benefits was unrelated to that injury.    As the

commission noted:

          [Claimant] underwent a six-month course of
          treatment and routine monitoring of his
          liver function because of the concern that
          he had contracted tuberculosis, but there is
          no evidence that the injection caused, or
          could have caused, tuberculosis. The
          structural bodily change caused by the
          injection was limited to swelling and
          redness of the arm. There is no evidence
          that the claimant underwent treatment to
          reduce or eliminate this swelling and
          redness.

Thus, the commission concluded, "the employer in this case is

only responsible for adverse reaction to the test and not the

preventative treatment for the non-employment-related condition

of possible tuberculosis."




                               - 4 -
     It is, we find, abundantly clear from the record that,

while the tuberculin injection administered to claimant caused

an adverse reaction, it did not cause him to have tuberculosis.

Claimant testified that he was never advised by anyone that he

had tuberculosis.   It is equally clear that the precautionary

medical treatment for which claimant sought compensation was

strictly for possible tuberculosis and not to alleviate or

remedy the adverse reaction itself.   Indeed, in response to his

attorney's questions, claimant testified about the purpose of

the treatment he received as follows:

               Q. Okay. Based upon Dr. Hoffman's
          examination of you and his conversations
          with UVA, what did you understand was going
          to be the course of treatment that was going
          to be provided? What were they going to do
          for you?

               A. They was [sic] going to put me on
          Asinusid for six months.

               Q. And what's the purpose of that
          particular medication?

               A.   It's a treatment for tuberculosis.

               Q. Did you ask why you were being
          treated for tuberculosis when it appeared
          that you didn't have it?

               A. Yes, I did, and I was told it was
          precautionary.

               Q. And what was the reason for the
          precautionary measures that were taken, to
          your understanding?

               A. According to what UVA Hospital told
          Dr. Hoffman there had been a rash of TB
          cases coming up in the recent months and
                              - 5 -
             past couple of years and as a precaution
             they recommended that they go ahead and put
             me on a treatment for it.

                  Q. Okay. And did you follow that
             treatment course?

                  A.   Yes, sir, I did.

Furthermore, the record is devoid of any evidence showing that

the medication prescribed by Dr. Hoffman for the treatment of

possible tuberculosis was, as claimant suggests on appeal, also,

"coincidentally," the treatment for the swelling and redness in

his left arm.

     Accordingly, we hold that the commission's factual finding

that claimant's precautionary treatment was not causally related

to his adverse reaction to the tuberculin skin test is supported

by credible evidence.     It is, therefore, conclusive and binding

on appeal.

    II.   PRESERVATION OF ISSUE FOR REVIEW BY FULL COMMISSION

     Claimant further contends the commission abused its

discretion in reversing the deputy commissioner's decision with

respect to the issue of the causal relationship between the

work-related injury and claimant's medical treatment for

possible tuberculosis because employer did not specifically

raise that issue in its request for review or specifically argue

that issue in its written statement.      We disagree.

     A party's failure to specifically raise or argue a

particular issue does not preclude the full commission's
                                  - 6 -
consideration of that issue.    Rule 3.1 of the Rules of the

Virginia Workers' Compensation Commission provides that the full

commission may, "on its own motion, address any error and

correct any decision on review if such action is considered to

be necessary for just determination of the issues."    Thus, the

commission may "address and correct, sua sponte, any error[] of

the deputy commissioner" regardless of whether the error was

specifically raised in the request for review or specifically

addressed in the written statement.     Russell Stover Candies v.

Alexander, 30 Va. App. 812, 821, 520 S.E.2d 404, 409 (1999).

     Here, because, as we held above, credible evidence supports

the commission's finding that claimant's medical treatment for

possible tuberculosis was not causally related to his

work-related injury, the commission did not err in reversing the

deputy commissioner's decision in order to achieve a "just

determination of the issues."

     Accordingly, we affirm the commission's decision.


                                                          Affirmed.




                                - 7 -